       Case 1:17-cv-01803-PGG-KNF Document 131 Filed 01/15/21 Page 1 of 2




Ashley N. Moore                             300 Crescent Court
Direct Dial: (214) 978-6337                     Suite 1500                      Telephone: (214) 978-4000
amoore@McKoolSmith.com                       Dallas, TX 75201                    Facsimile: (214) 978-4044


                                           January 15, 2021



VIA ECF:
Hon. Kevin N. Fox
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 1007

          RE:        Bytemark, Inc. v. Xerox Corp. et al., 1:17-cv-01803-PGG, Court’s January 13,
                     2020 Order

Dear Judge Fox:

       We represent Defendants in the above-referenced matter and also submit a short letter in
response to the Court’s January 13, 2021 Order (Dkt. No. 129). Defendants truly regret any
inconvenience to the Court stemming from their misunderstanding of the appropriate filing
mechanism. Like Plaintiff, we reviewed the Court’s December 14th Order (Dkt. No. 110), your
Honor’s and Judge Gardephe’s individual rules and procedures, and believed we were to follow
the bundling rule for the filing of our motion papers. See Judge Gardephe’s Individual Rule of
Practice IV.C (requiring the parties to “file motion and reply papers on ECF only when the entire
motion has been briefed.”).

        As Plaintiff notes in its letter, Defendants served their Motion to Compel and Motion for
Protective Order (Dkt. No. 115) on Plaintiff via email on December 28th with a Certificate of
Service (Dkt. No. 111) filed on the docket that same day. All papers related to both parties’
motions were then filed via ECF on January 6, 2021 (the day that replies in support of the
respective motions were due). Defendants believed that such filings were timely and in
compliance with the Court’s Order, and sincerely apologize for their error in this regard.

        With this letter, or by formal motion if the Court prefers, Defendants respectfully request
that the Court reconsider its denial of Defendants’ Motion.




                                             McKool Smith
                                    A Professional Corporation • Attorneys
                      Austin | Dallas | Houston | Los Angeles | Marshall | New York
     Case 1:17-cv-01803-PGG-KNF Document 131 Filed 01/15/21 Page 2 of 2


January 15, 2021
Page 2


                                   Regards,
